Case 4:20-cv-11991-MFL-APP ECF No. 38 filed 08/07/20      PageID.440    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHANE ANDERS,

       Plaintiff,                                  Case No. 20-cv-11991
                                                   Hon. Matthew F. Leitman
v.

JOCELYN BENSON et al.,

     Defendants.
__________________________________________________________________/

     ORDER DIRECTING PLAINTIFFS TO JUSTIFY THE JOINDER OF
         PARTIES AND CLAIMS IN AMENDED COMPLAINT

       On July 26, 2020, Plaintiff Shane Anders filed a six-count Complaint against

several Defendants pursuant to the Court’s federal-question jurisdiction. (See

Compl., ECF No. 1.) On August 6, 2020, Anders and three new Plaintiffs (Robert

Davis, Venias Jordan, Jr., and Leigh Reed-Pratt) filed an eleven-count Amended

Complaint against eleven Defendants: Jocelyn Benson (Michigan’s Secretary of

State), the Wayne County Election Commission, the Wayne County Board of

Canvassers, Cathy M. Garrett (the Wayne County Clerk), Judge Timothy Kenny,

Jennifer Redmond (the Deputy Director of Elections for Wayne County), Gil

Flowers (the Manager of Campaign Finance for the Wayne County Clerk’s Office),

Kim Worthy (the Wayne County Prosecutor), Janice Winfrey (the Detroit City

Clerk), the Detroit Election Commission, and the Detroit Department of Elections.


                                         1
Case 4:20-cv-11991-MFL-APP ECF No. 38 filed 08/07/20            PageID.441     Page 2 of 4




(See Am. Compl., ECF No. 34.)             Defendants Winfrey, the Detroit Election

Commission, and the Detroit Department of Elections were not named in Anders’

initial Complaint. In the Amended Complaint, Anders does not bring any new

claims against any of the initial Defendants. Nor has Anders brought any claims

against any of the newly added Defendants. Instead, the Amended Complaint

includes several new claims by the new Plaintiffs.

      The Court has reviewed the Amended Complaint and has serious concerns

about the joinder of the Plaintiffs, the joinder of the Defendants, and the joinder of

the various claims that, on their face, appear to have little or nothing to do with one

another. Indeed, many of the claims in the Amended Complaint appear to be related

to different wrongs committed against different Plaintiffs by different Defendants.

      With respect to the joinder of the various Plaintiffs, it does not appear that all

Plaintiffs assert a “right to relief jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or

occurrences.” Fed. Rule Civ. Proc. 20(a)(1)(A). Nor does it appear that there is a

“question of law or fact common to all Plaintiffs” in this action. Fed. Rule Civ. Proc.

20(a)(1)(B).

      With respect to the joinder of the various Defendants, it does not appear that

“any right to relief is asserted against [the Defendants] jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series


                                            2
Case 4:20-cv-11991-MFL-APP ECF No. 38 filed 08/07/20         PageID.442     Page 3 of 4




of transactions or occurrences.” Fed. Rule Civ. Proc. 20(a)(2)(A). Nor does it appear

that there is a “question of law or fact common to all Defendants” in this action. Fed.

Rule Civ. Proc. 20(a)(2)(B).

      Finally, with respect to the joinder of the various claims, it it is not clear how

claims that arise out of different wrongs that occurred on different dates by different

Defendants against different Plaintiffs that arise under different laws and different

factual circumstances can be properly joined in a single action. Simply put, many

of the claims appear wholly independent of one another and appear to be more

properly brought in their own action.

      Accordingly, the Court ORDERS Plaintiffs, by no later than August 14,

2020, to explain in detail, and with supporting citations to case law and other

authority, why the parties and claims in the Amended Complaint are properly joined.

In that response, Plaintiffs shall explain, among other things: (1) how each Plaintiff

is properly joined to each other Plaintiff under Federal Rules of Civil Procedure

20(a)(1)(A) and 20(a)(1)(B), (2) how each Defendant is properly joined to each other

Defendant under the Federal Rules of Civil Procedure 20(a)(2)(A) and 20(a)(2)(B),

and (3) how each claim, on a claim-by-claim basis, is properly joined to each other

claim under the Federal Rules of Civil Procedure. Plaintiffs shall conduct this

analysis on a claim-by-claim, and party-by-party basis.




                                          3
Case 4:20-cv-11991-MFL-APP ECF No. 38 filed 08/07/20        PageID.443    Page 4 of 4




      Defendants may file a response to Plaintiffs’ response to this order by no later

than August 21, 2020.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: August 7, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 7, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          4
